           Case 3:20-mj-00122-WGC Document 13 Filed 12/16/20 Page 1 of 2



 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     LAUREN D. GORMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 11580
 4   201 W. Liberty Street, Ste. 102
     Reno, Nevada 89501
 5   (775) 321-8451/Phone
     (775) 784-5369/Fax
 6   Lauren_gorman@fd.org

 7   Attorney for RYAN CHRISTY

 8
                                   UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                                 Case No. 3:20-mj-00122-WGC

12                    Plaintiff,                               STIPULATION TO CONTINUE
                                                               PRELIMINARY HEARING AND
13             v.
                                                               DEFENDANT’S WAIVER OF
14   RYAN CHRISTY,                                             SPEEDY TRIAL
                                                               (First Request)
15                    Defendant.

16
17             IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS A.
18   TRUTANICH, United States Attorney, and PENELOPE BRADY, counsel for the United States
19   of America, and RENE L. VALLADARES, Federal Public Defender, and LAUREN D.
20   GORMAN, Assistant Federal Public Defender, counsel for RYAN CHRISTY, that the
21   Preliminary Hearing currently scheduled for Monday, December 21, 2020 at 2:00 P.M., be
22   vacated and continued to a date and time convenient to the Court, but no sooner than February
23   1, 2021.
24             This Stipulation is entered into for the following reasons:
25             1. Counsel have entered negotiations and need the additional time to resolve this
     matter.
26
           Case 3:20-mj-00122-WGC Document 13 Filed 12/16/20 Page 2 of 2



 1          2. Defense counsel met with Mr. Christy to discuss the Complaint (ECF No. 1), the
 2   status of his case, and his right under Federal Rule of Criminal Procedure 5.1(c) to a preliminary
 3   hearing within a reasonable time, but no later than 21 days if not in custody.
 4          3. Mr. Christy consents to extend the time limits in Rule 5.1(c).
 5          4. Defense counsel seeks this additional time not for purposes of delay, but merely to
 6   allow defense counsel sufficient time to complete necessary review of discovery, consultation
 7   with Mr. Christy, and to continue plea negotiations.
 8          5. The Defendant Mr. Christy is on bond, he is in agreement with the continuance, and
 9   agrees to waive his right to a preliminary hearing.
10          6. This is undersigned counsel’s first request for a continuance.
11          DATED this 14th day of December, 2020.
12
13        RENE L. VALLADARES                                NICHOLAS A. TRUTANICH
          Federal Public Defender                           United States Attorney
14
15        /s/ LAUREN D. GORMAN                 /s/ Penelope Brady
      By:____________________________     By:_____________________________
16      LAUREN D. GORMAN                      PENELOPE BRADY
        Assistant Federal Public Defender     Assistant United States Attorney
17      Counsel for EDWARD MONET KNIGHT       Counsel for the Government
18
19
                                                   IT IS SO ORDERED.
20
                                                   DATED this 16th day of December, 2020.
21
22
23                                                 WILLIAM G. COBB
                                                   UNITED STATES MAGISTRATE JUDGE
24
25
26




                                                      2
